TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00602-CV


Barbara Berg, Appellant

v.


Deborah R. Standridge, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 02-552-C26, HONORABLE KEN ANDERSON, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Barbara Berg has notified this Court that she has filed a Chapter 13
bankruptcy proceeding, Number 05-10451, United States Bankruptcy Court, Western District of
Texas.  Accordingly, the case is abated.  See 11 U.S.C. § 362(a); Tex. R. App. P. 8.3.  It is the
parties' responsibility to notify this Court as soon as possible if the automatic stay is lifted.  Failure
to notify the Court that an event has happened which would allow the case to be reinstated may result
in a dismissal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   February 11, 2005